            CASE 0:21-cv-01667-WMW-HB Doc. 1 Filed 07/20/21 Page 1 of 13



                                                                                        offyrsg
                        LNITED STATES DISTRICT COURT                                                 ,P^ii3sif,
                                 DISTRICT OF MINNESOTA
        Ogeda Lejuan Patrick

                                    Plaintiff(s),

                                                              Case No.
                                                                          21-cv-1667 WMW/HB
                                                              (To be assigned by Clerk of District Court)



State of Minnesotal
Comerica Bank & Trust;
Fredrickson & Byron Law Firm;
Bremer Bank & Trust
                                                              DEMAND FOR JURY TzuAL

                                                                      YES   E           NO   @
                             Defendant(s).

  (Enter the full name(s) of     ALL defendants in
  this lawsuit. Please attach additional sheets
  if necessary).


                                                COMPLAINT

  PARTIES

  l.   List your name, address and telephone number. Do the same for any additional plaintiffs.

       a.   Plaintiff

            Name                    Ogeda Lejuan Patrick

            Street Address          4156 Hanes      Drive
            County, City            Dekalb, Decatur
            State   & Zip Code      Georgia,30035

            Telephone Number        (770)744-6s44


                                                                                      JUI_   z0 zse\A
        CASE 0:21-cv-01667-WMW-HB Doc. 1 Filed 07/20/21 Page 2 of 13




2. List all defendants. You should state the full name of the defendant, even if that defendant is
   a government agency, an organization, a corporation, or an individual. Include the address
   where each defendant may be served. Make sure that the defendant(s) listed below are
   identical to those contained in the above caption.

   a.   Defendant No. I

        Name                  State of Minnesota

        Street Address        Dr. Martin Luther King

        County, City          Minneapolis

        State   & Zip Code    Minnesota,55401

   b.   Defendant No. 2

        Name                   Comerica Bank & Trust
        Street Address         l7l7 Main   Street

        County, City          Dallas

        State   & Zip Code    Texas 75201

   c.   Defendant No. 3

        Name                  Fredrickson & Byron Law Firm

        Street Address         200 South 6th Street

        County, City          Minneapolis
        State   & Zip Code    Minnesota,55402


NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENDANTS. PLEASE
PROVIDE THEIR NAMES AND ADDRESSES ON A SEPARATE SHEET OF PAPER.
Check here if additional sheets of paper are attached:fZ
Please label the attached sheets of paper to correspond to the appropriate numbered
paragraph above (e.g. Additional Defendants 2.d.,2.e., etc.\
          CASE 0:21-cv-01667-WMW-HB Doc. 1 Filed 07/20/21 Page 3 of 13




JURISDICTION

Federal courts are courts      of limited jurisdiction. Generally, two types of
                                                                            cases can be heard in
federal court: cases involving a federal question and cases involving diversity of citizenship of
the parties. Under 28 U.S.C. $ 1331, a case involving the United States Constitution or federal
laws or treaties is a federal question case. Under 28 U.S.C. $ I 332, a case in which a citizen of
one state sues a citizen of another state and the amount of damages is more than $75,000 is a
diversity of citizenship case.

3.   What is the basis for federal court jurisdiction? (check all that apply)

          MFederal Question             MDiversity of Citizenship
4.   If the basis for jurisdiction is Federal Question, which Federal Constitutional, statutory or
     treaty right is at issue? List all that apply.

     Yes. The actions committed against me constitute violations of my 14th
     Amendment rights to due process.

5.   If the basis forjurisdiction is Diversity of Citizenship, what is the state of citizenship of each
     party? Each Plaintiff must be diverse from each Defendant for diversity jurisdiction.

     PlaintiffName: Ogeda L.          patrick            State of Citizenship:   Georgia
     Defendant No.   1   : State of   Minneapolis State of Citizenship: Minnesota
     Defendant No.   2: Comerica Bank & Trust            State of Citizenship: Texas

     Attach additional sheets of paper as necessary and label this information as paragraph
     r'                                                   -f-
     Check here if additional sheets of paper are attached. lll

6.   What is the basis for venue in the District of Minnesota? (check all that apply)

          Mn.f"nOant(s)     reside in Minneso   tu VFacts  alleged below primarily occurred in
                                                      Minnesota
          |Zothe.:   explain

     Probate of Prince Nelson Estate is being adjudicated in Minnesota, as well at least
     two of the defendants are headquartered in Minnesota.

STATEMENT OF THE CLAIM

Describe in the space provided below the basic facts of your claim. The description of facts
should include a specific explanation of how, where, and when each of the defendants named in
the caption violated the law, and how you were harmed. Each paragraph must be numbered
      CASE 0:21-cv-01667-WMW-HB Doc. 1 Filed 07/20/21 Page 4 of 13




separately, beginning with number 7. Please write each sinsle set of circumstances in a
separately numbered paragraph.

7.




Attach additional sheets of paper as necessary.
Check here if additional sheets of paper are attache drl{
Please label the attached sheets of paper to as Additional Facts and continue to number the
paragraphs consecutively.


REQUEST FOR RELIEF

State what you want the Court to do for you and the amount of monetary compensation,      if any,
you are seeking.

I am seeking a hearing to adjudicate paternity through the presentation of evidence        as
such opportunity is madantory as described in Minnesota Rules of General Practice
373.10. Because previous repeated failure to do so has been a vast violation of my
rights to due process as provided by the 14th Amendment, costing me possibly
hundreds (100's) of millions of dollars in lost revenue, as well as the intentional
infliction if emotional distress, if proven to be the Heirr I am also seeking damages in
the amount of $250 Million.
      CASE 0:21-cv-01667-WMW-HB Doc. 1 Filed 07/20/21 Page 5 of 13




Sisned this 15th




                      Signature of Plaintiff

                      Mailing Address          Ogeda   L.
                                               4156
                                               Decatur. GA 30035


                      Telephone   Number       (J70) 744-654,



Note: Allplaintiffs  named in the caption of the complaint must date and sign the complaint and
provide his/her mailing address and telephone number. Attach additional sheets of paper as
necessary.
        CASE 0:21-cv-01667-WMW-HB Doc. 1 Filed 07/20/21 Page 6 of 13




                      COMPLAINT ADDI NONAL INFORMATION




2.(d)


 Defendant #4: Bremer Bank &   Trust    Address: 372 Saint Peter St, Saint Paul, MN 55102


 5.(3) Defendant #3: Bremer Bank &   Trust                     State of Citizenship:

Minnesota


(4) Defendant#4; Fredrickson & Byron Law Firm                  State   of Citizenship:


                                                                                    Minnesota
         CASE 0:21-cv-01667-WMW-HB Doc. 1 Filed 07/20/21 Page 7 of 13




The Prince Nelson Estate is being probated in the county of Carver County (lvfN). The Personal

Representative is Comerica Bank & Trust, which is represented by The Fredrickson and Byron

Law Firm , the Administrator for the Estate.


I   ] On May 18, 2016 The Court entered an order entitled "Order Regarding Claims Pursuant To

The Parentage And Probate Act". The process resulting from which for establishing patemity in

the Prince Nelson Estate became known as "The Protocol".


Because Prince left no   will, the Court thought it to be necessary to create   a protocol   to deal with

the anticipated enormous response of people alleging to be heirs. This was a protocol that

usurped my constitutional rights to due process as well as the intent and purpose of the legal

system of the state of Minnesota by overriding certain statutes, namely some of the important

statutes listed below from the order, statutes invoked by myself throughout my endeavor to

provide evidence of and prove patemity, statutes implemented by the Minnesota Legislature

intended forapplication in patemity actions.


Minnesota Statute

257.65   CM      ACTION.    states that:

An action undersections    257,51to@is          a   civil action govemed by the Rules of Civil

Procedure. The mother of the child and the alleged father are competent to testify and may be

compelled to testify. Sections 257.62 and i57ib3 apply to proceedings underthis section.


There are two intents conveyed by this statute that prove my point. One, that: actions under

sections 257 .51 to 257 .7 4 are civil actions governed by the Rules of Civil Procedure and two,

that Sections257.62 and Z-Si;jfi apply toproceedings underthis section. tt is quite clear thatthe

Minnesota Legislature intended that sections257.62 and257.63 be kept accessible and

applicable in actions filed under 257 .51 to 257 .7 4 and not excluded under any circumstance.
         CASE 0:21-cv-01667-WMW-HB Doc. 1 Filed 07/20/21 Page 8 of 13




The Court instead enacted it's very own laws and paternity establishing procedures ("The

Protocol ") for adjudicating matters during The Prince Estate's probate process, especially

(although this had never been necessary before in any other probate case). "The Protocol"o

intentionally precluded access to Minnesota Statute 257.63 and nullified its applicability in

proving paternity, notwithstanding Minnesota Statute 257.65 objective in clarifying 257.63

inextricable role in proving paternity.

(The"Protocol"), which was proposed by the following words from the Special Administrator,

concurred by and judgment officially entered by Judge Eide stated:


"The Special Administratorrequests that the Court endorse a procedurb forthe testing of those

claiming to be heirs of the decedent. In light of Minnesota lawo see, e.g., Minn. Stat.


55257.62,524.1-201(6), 201(l l),201(22),20r(23) &201(24),201(27), and524.2-116            &     1




the Court hereby ORDERS that the following) procedure sovem the lodging of such claims

any subsequent genetic testing)."


In contrast to:


The Minnesota Rules For District Court which state:

484.81   PLEADING; PRACTICE; PROCEDURE.

Subd. l.General.

"Pleading, practice, procedure, and forms in civil actions shall be govemed by Rules of Civil
Procedure which shall be adopted by the Supreme Court."

Subd.2.Court rules.

"The court may adopt rules qoveming pleading, practice, procedure, and forms for civil actions
which are not inconsistent with the provisions of goveming statutes."
        CASE 0:21-cv-01667-WMW-HB Doc. 1 Filed 07/20/21 Page 9 of 13




It appears that the intent of this effort was to circumvent the laws of Minnesota, however

inadvertent,andtobilktheEstatethattrulybelongstomyselfof            l0'sofmillions incashand

possibly 100's of millions in lost profit-making through their avoidance of my adjudication of

patemity.


There was, then and now, laws in the state of Minnesotathat govem patemity and probate

actions. Although there was an anticipated overwhelming response from those alleging to be

heirs of the Prince Estate, the Court would at the very least would have had to designate the

Estate as one that qualifies as a Complex Case and proceed underthe terms described in Rule

146 of The Minnesota Rules       of General Practice, of which the description of is listed below.

Complex Case Program

"The purposes of the Complex Case Program ("CCP") are to promote effective and efficient

judicial management of complex cases in the near district courts, avoid unnecessary burdens on

the court, keep costs reasonable for the litigants and to promote effective decision making by the

court, the parties and counsel."


Even   if the Court   had proceeded underthis standard (which it did not)   it still would not have

given the Court the right to enact their very own laws inconsistent with the provisions of

goveming statutes.


The United States Constitution states in Article   VI Of The U.S. Constitution that:

"This Constitution. and the Laws of the United States which shall be made in Pursuance thereof;

and all Treaties made, or which shall be madeo underthe Authority of the United States, shall be

the supreme Law of the Land; and the Judges in every State shall be bound thereby, any Thing in

the Constitution or Laws of any State to the contrary notwithstanding."
         CASE 0:21-cv-01667-WMW-HB Doc. 1 Filed 07/20/21 Page 10 of 13




Therefore, because judges nor special administrators wield no law making power, the laws of the

state   of Minnesota should be strictly adhered to in all matters, the Prince Nelson Estate no

exception. Those laws and procedures for establishing patemity/heirship are listed in Minnesota

statutes 257 and 524, respectively.


2lOn October 6,2017,I OgedaPatrick, did file in Carver County First Judicial Court An

Affidavit Of Heirship as well as Motion For Genetic Testing Of The Putative Father.

        54.01 Definition; Form


        Judgment as used in these rules includes a decree and means the final determination of the

rights of the parties in an action or proceeding. A judgment shall not contain a recital             of

pleadings, the report of a referee, or the record of prior proceedings.

**These filings were not responded to for nearly 8 weeks and when done so were not done so in

the official capacity of an order signed by the presiding Judge as required by Minnesota law, but

was responded to by the Special Administrator, attomeys for the Personal Representative

(Comerica Bank and Trust), in the form of a letter mailed to my home. Response in this manner

is a violation constitutional rights to due process.


3l Afternumerous subsequent filings by myself, OgedaPatrick, including Writs Of Mandamus

for each conesponding original filings on October 6,2017,           as   well   as, a   Motion To Present Oral

Evidence In Person,    I was still yet unable to receive   a hearing to determine parentage in


accordance with Rule 371.10 of the Minnesota Rules Of General Practice. To make matters

worse, when requesting myself to submit any evidence          I   had of a genetic relationship to Prince, I

was instructed by the Court to do so through submission of a motion as                  if proving patemity   can

be done effectively in such a manner that is in total opposition to Minnesota's Code Of Judicial

Conduct. which states:
      CASE 0:21-cv-01667-WMW-HB Doc. 1 Filed 07/20/21 Page 11 of 13




Rule 2.6 Ensuring the Right to Be Heard


   (A) "A judge shall accord to every person who has a legal interest in a proceeding, or that

        person's lawyer, the right to be heard according to law."


In Johnson v. Hunter, (Johnson, 435 N.W.2d at824) the Supreme Court of Minnesota found that:


E]stablishment of the parent-child relationship is themost fundamentalright a child possesses to

be equated in importance with personal liberty and the most basic constitutional rights."

Ruddock v. Ohls,   9l   Cal. App. 3d 271,277 -78, 154 Cal. Rptr. 87, 9l (1979); see also Gray v.

Johnson,TVa.App. dt-,3T6S.E.2datT9l.Analogously,wehavestatedtherightto

establish family relations is "inherent and inalienable." Thiede v. Scandia Valley, 217    Minn.218,

224-25,14 N.W.2d 400, 405 QgaD; see also State v. Gray, 413 N.W.2d 107, I I I (Minn.1987)

(scope of constitutional right of privacy). Depriving Johnson of the basic right to establish

parental relations arguably would not comport with the constitutional protection granted

illegitimate children. See, e.g., Gomez v.Perez,409 U.S.535,538,93 S. Ct.872,875,35 L. Ed.

2d 56 (1973) (state law denying right of patemal support to illegitimate children while granting

right to legitimate children violates equal protection); Weber v. Aetna Casualty    &   Sur. Co., 406

U.S. 164, 165,92 S. Ct. 1400, 1401,    3l L. Ed. 2d768 (1972) (state's "denialof    equal recovery

rights to dependent unacknowledged illegitimates" is unconstitutional); Spada, 149 Mich.App. at

204-06,385 N.W.2d at 750-51 (paternity statute unconstitutional because it did not provide child

with remedy to determine parentage and support); Quaderer v. Forrest, 387 N.W.2d 453, 457

(Minn.App.l986) (departure from "child support guidelines based on whetheror notthe child's

parents had been married" violates equal protection). We are reminded that "no child is

responsible for his [or her] birth and penalizing the illegitimate child is an ineffectual as well as

an unjust way of deterring the parent." Weber, 406 U.S. at 175,92 S. Ct. at 1406.
      CASE 0:21-cv-01667-WMW-HB Doc. 1 Filed 07/20/21 Page 12 of 13




Other constitutional concems are raised because "[t]he child not a party and not adequately

represented may not receive his or her day in courl, and the fundamental due process right to be

heard may be abridged." Gray v. Johnson, 7 Va.App. dt        _,376      S.E .2d    at79l. The

opportunity to be heard in a prior action also is an underlying policy reason allowing the

application of res judicata. See Ellis v. Minneapolis Comm'n on Civil Rights, 319 N.W.2d 702,

704 (Minn.1 982); 4 Mason's $ 2535, at      l2l.   Because Johnson was not named as a party and was

unrepresented in the 1969 action and because the issue ofparentage has never been reached,             it   is

difficult to say she had an adequate opportunity to be heard when her mother failed to appear for

trial. At that point their interests differed. The court of appeals panel held Saunders' "unexcused

failure [to appear in 1969] does not mean that she, and as a result Tia [Johnson], did not have an

opportunity to litigate the issue of patemity." Johnson, 435 N.W.2d at 824. We disagree.


   As well as, Minnesota Rules For General Practice, which states:

Rule 371.10 Hearing Procedure


Subdivision 1. Hearing Mandatory.


"A hearing shall   be held to determine parentage, except as provided in subdivision 2.         All parties

shall appear at the hearing.   If a party fails to appear at a hearing for which   notice was properly

served, the child support magistrate shall either refer the matter to district court or proceed

pursuant to Rule 365.01. The hearing shall proceed pursuant to Rule 364, except that patemity

hearings from commencement through adjudication shall be closed to the public.           All   hearings

following entry of the order determining the parent and child relationship are open to the public."

Please note that this hearing was a mandatory hearing that the Court neglected to have and this

too was a deprival of my constitutional rights to due process.


And finally, the U.S. Constitution's    14th   Amendment states:
      CASE 0:21-cv-01667-WMW-HB Doc. 1 Filed 07/20/21 Page 13 of 13




All persons born or naturalized in the United.States and subject to the jurisdiction thereof,     are

citizens of the United Siatei hnii ofth6 State'wtrerein they   1e-s!de,   No State shall make or enforce

any law which shall abridge the privileges or immunities of citizens of the United States; nor

shall any State deprive any person of life, liberty, or property, wiitrout due frocess of law; nor

denyto any person within its jurisdiction i[te-equal;proiectionof thejaws.

In this filing, has been my intention to provide concise insight into the ways      I have been deprived

my rights of adjudication of patemity without due process of law and the manners in which I

have.been deprived   of life, libeny,   and property without due process of law. !her6    is much

urgency in the maiter. There is a substantial amounl of money ihvolved and I feel professional

security is a necessity. I am the Fieir to ihe P-rince-estate, his".biologicai son, aiUelt my

constitutional rights to due process in proving so has been deprived of me, exposing me to

danger and even some threats on my life.
